TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00181-CR



                                Bobby Ray Burks, Jr., Appellant

                                                 v.

                                   The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
    NO. 10-691-K277, THE HONORABLE BERT RICHARDSON, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant’s brief was originally due October 12, 2012. The time for filing appellant’s

brief in this cause was extended three times on counsel’s motion. On January 8, 2013, in granting

the third motion, this Court cautioned counsel that no further extensions would be granted. Counsel

failed to file a brief and has now filed a fourth motion for extension.

               The fourth motion for extension of time to file the brief is granted. Appellant’s

counsel, Ariel Payan, is ordered to tender a brief in this cause no later than February 18, 2013.

Failure to do so by that date may result in counsel being called before this Court to show cause why

he should not be held in contempt for violating this order.

               It is so ordered on this the 8th day of February, 2013.
Before Chief Justice Jones, Justices Goodwin and Field

Do Not Publish




                                              2